Farmer and Vickers, JJ., dissenting: We cannot assent to the reversal of the judgment in this case on the grounds stated in the opinion. There are, as we understand the law, exceptions. to the general rule against collateral attack on judgments. Where a court, not having jurisdiction to appoint an administrator of the deceased, is induced by fraud to make the appointment, we think it is subject to attack collaterally in the interests of justice, and this view finds support in Sidensparker v. Sidensparker, 52 Me. 481, Pisano v. Shanley Co. (N. J.) 48 Atl. Rep. 681, Broughton v. Bradley, 34 Ala. 694, and Harwood v. Wylie, 70 Tex. 538. In our opinion the judgment in this case should have been affirmed.